UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6527


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLLIN HAWKINS, a/k/a Colin Hawkins,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:10-cr-00004-JPJ-1)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Collin Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Collin Hawkins appeals the district court’s order denying Hawkins’ motion to

compel. We have reviewed the record and find no error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Hawkins, No. 2:10-cr-00004-JPJ-1

(W.D. Va. Apr. 7, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2